



Exhibit 10.2


W.W. GRAINGER, INC.
2015 Incentive Plan
2020 Performance Stock Unit Agreement


This Performance Stock Unit Agreement (this “Agreement”), dated as of April 1,
2020 (the “Grant Date”), is entered into between W.W. Grainger, Inc., an
Illinois corporation (the “Company”), and you as the executive (the
“Executive”), who is employed by the Company or a Subsidiary of the Company (the
“Employer”).


In consideration of the Executive’s agreement to enter into an Unfair
Competition Agreement with the Company concurrently with this Agreement on the
Grant Date (the “Unfair Competition Agreement”), the Company desires to grant
the Executive an award of performance stock units (the “PSUs”), providing for
the issuance of shares of the Company’s common stock (“Shares”) pursuant to the
W.W. Grainger, Inc. 2015 Incentive Plan (as may be amended from time to time,
the “Plan”) subject to the Company’s attainment of certain long-term performance
goals and the Executive agrees to enter into the Unfair Competition Agreement
and accept such PSUs on the terms and conditions set forth in this Agreement,
the Plan and the Unfair Competition Agreement. Capitalized terms used but not
defined in this Agreement have the meanings specified in the Plan.


In consideration of the mutual provisions set forth in this Agreement and in the
Unfair Competition Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I
Grants


1.01    Grant. Subject to the terms and conditions of this Agreement, the Plan
and the Unfair Competition Agreement (the terms of which are hereby incorporated
herein by reference) and effective on the Grant Date, the Company hereby grants
to the Executive the number of PSUs (the “Target PSUs”) as specified in the
April 1, 2020 award grant notice posted to the Executive’s electronic investment
account maintained with Morgan Stanley Smith Barney LLC, the brokerage
firm/third party service provider engaged by the Company in connection with the
administration of the Plan (the “Administrator”). Each PSU represents a
contractual right to receive one (1) Share upon the satisfaction of the terms
and conditions of this Agreement. The actual number of PSUs that may become
vested and settled pursuant to this Agreement will depend on the Company’s
achievement of the performance metrics defined and reflected in Exhibit I to
this Agreement (the “Performance Metrics”) during the period of January 1, 2020
through December 31, 2022 (the “Measurement Period”), as shall be determined and
certified by the Committee in its sole discretion. The Committee’s determination
and certification shall be final and conclusive, and until the Committee has
made such determination and certification, none of the Performance Metrics will
be considered to have been satisfied. The Target PSUs will be equally
apportioned to each Performance Metric (and reflected in Exhibit I to this
Agreement).


ARTICLE II
Provisions Relating to PSUs


2.01    Vesting of PSUs. Subject to the terms and conditions set forth in the
Plan and this Agreement, the Target PSUs shall vest as determined pursuant to
the terms of Exhibit I, which is incorporated by reference herein and made a
part of this Agreement; provided that (except as otherwise set forth in this
Article II) the Target PSUs shall not vest unless the Executive remains
continuously employed by the Employer (or any other Subsidiary or Affiliate)
from the Grant Date through the third anniversary of the Grant Date (the “PSU
Vesting Date”). Any PSUs that do not vest shall be forfeited, and the Executive
shall have no further rights with respect to such PSUs. Each PSU that becomes
vested as provided herein shall be settled in accordance with Section 2.06. No
dividend equivalents will be paid on the shares of Common Stock underlying the
PSUs.


2.02    Effect of Termination for Cause or Resignation. Except as otherwise
stated in the Plan, if the Executive’s employment or service is terminated for
Cause or if the Executive resigns employment or service (other than by reason of
the Executive’s death, Disability or retirement) prior to the PSU Vesting Date,
the Target PSUs shall be forfeited in their entirety as of the Executive’s
Termination Date. If the Executive is a resident of, or employed in, the United
States, “Termination Date” shall mean the effective date of termination of the
Executive’s employment. If the Executive is a resident of, or employed outside
of, the United States, “Termination Date” shall mean the earliest of (i) the
date on





--------------------------------------------------------------------------------





which notice of termination is provided to the Executive, (ii) the last day of
the Executive’s active service with the Employer or (iii) the last day on which
the Executive is an employee of the Employer, as determined in each case without
including any required advanced notice period and irrespective of the status of
the termination under local labor or employment laws. For purposes of this
Agreement, “Cause” shall have the same meaning as defined in the Plan, subject
to modification as may be required to conform to the laws, rules and regulations
(“Laws”) of the Executive’s country of residence (and country of employment, if
different).


2.03    Effect of Involuntary Termination. If the Executive’s employment or
service is involuntarily terminated prior to the PSU Vesting Date for reasons
other than Cause, the Executive will become vested in a pro-rata portion of the
Target PSUs based upon the Company’s achievement of the Performance Metrics. For
purposes of the foregoing, the pro-ration shall be determined based upon a
fraction, the numerator of which will be the number of full calendar months from
the Grant Date to the Executive’s Termination Date, and the denominator shall
equal the number of full calendar months in the Measurement Period. Each actual
PSU that becomes vested as provided herein shall be settled in accordance with
Section 2.06.


2.04    Effect of Termination due to Death or Disability. If the Executive’s
employment or service is terminated prior to the PSU Vesting Date due to death
or Disability, the Executive will immediately become vested in the number of
PSUs equal to the Target PSUs. For purposes of this Agreement, “Disability”
shall have the same meaning as defined in the Plan, subject to modification as
may be required to conform to the Laws of the Executive’s country of residence
(and country of employment, if different). For the sake of clarity, the date of
the Executive’s death or Disability shall be a PSU Vesting Date. Each actual PSU
that becomes vested as provided herein shall be settled in accordance with
Section 2.06.


2.05 Effect of Termination due to Retirement. If the Executive’s employment or
service is terminated prior to the PSU Vesting Date due to the retirement of the
Executive, the Executive will continue vesting in accordance with Section 2.01
as if the Executive had not been terminated. Each actual PSU that becomes vested
as provided herein shall be settled in accordance with Section 2.06. For
purposes of this Agreement, “retirement” shall mean the Executive’s termination
of service with (i) 25 years of service, (ii) 20 years of service and attainment
of age 55, or (iii) attainment of age 60.


2.06 Settlement of Vested PSUs. Following the date on which the Committee
certifies the Company’s achievement of the Performance Metrics and determines
the actual number of PSUs that vest pursuant to the achievement of the
Performance Metrics, the Company shall, as soon as practicable (but in no event
later than 60 days following the PSU Vesting Date), settle the vested PSUs by
registering Shares in the Executive’s name and delivering such Shares to the
Executive’s electronic stock plan account maintained by the Stock Plan
Administrator. At the discretion of the Committee, and subject to such policies
and procedures as it may adopt from time to time, the Executive’s PSU may be
settled in the form of: (i) cash, to the extent settlement in Shares (a) is
prohibited under applicable Laws, (b) would require the Executive, the Company
or the Employer to obtain the approval of any governmental and/or regulatory
body in the Executive’s country of residence (and country of employment, if
different), or (c) is administratively burdensome or (ii) Shares, but the
Company may require the Executive to immediately sell such Shares if necessary
to comply with applicable Laws (in which case, the Executive hereby expressly
authorizes the Company to issue sales instructions in relation to such Shares on
the Executive’s behalf).


ARTICLE III
Recoupment


3.01    Recoupment in Event of Misconduct. If the Company determines that the
Executive has committed or engaged in misconduct against the Company or has
engaged in any criminal conduct, including embezzlement, fraud or theft, that
involves or is related to the Company, or any other conduct that violates
Company policy, causes or is discovered to have caused, any loss, damage, injury
or other endangerment to the Company’s property or reputation, and such
Executive has received or is entitled to receive performance stock units,
performance restricted stock units, stock options, restricted stock units or
cash incentive compensation (collectively, “Incentive Compensation”), then the
Company shall have the right to cancel the Incentive Compensation, require the
return of Shares acquired under the Plan, recapture any gain realized upon the
sale of Shares acquired under the Plan or take any other action it deems
appropriate under the circumstances with respect to recouping the Incentive
Compensation. The Company shall have sole discretion in determining whether the
Executive’s conduct was in compliance with applicable Law or Company policy and
the extent to which the Company will seek recovery of the Incentive Compensation
notwithstanding any other remedies available to the Company. If the Executive
engages in misconduct or is believed to have engaged in misconduct, including
but not limited to any violation of any of Executive’s obligations under the
Unfair Competition





--------------------------------------------------------------------------------





Agreement, the Company shall be entitled to take the actions outlined above for
recouping the Incentive Compensation, as the Company deems appropriate under the
circumstances.


3.02    Recoupment in Event of Materially Inaccurate Financial Results. If the
Company has publicly filed materially inaccurate financial results (the “Subject
Financials”), whether or not they result in a restatement, the Company has the
discretion to recover any Incentive Compensation that was paid or settled to the
Executive during the period covered by the Subject Financials as set forth
herein. If the payment or settlement of Incentive Compensation would have been
lower had the achievement of applicable financial performance goals been
calculated based on restated financial results with respect to the Subject
Financials, the Company may, if it determines it appropriate in its sole
discretion, recover the portion of the paid or settled Incentive Compensation in
excess of the payment or settlement that would have been made based on restated
financial results. The Company will not seek to recover Incentive Compensation
received or settled more than three (3) years after the date of the initial
filing that contained the Subject Financials.


3.03    Recoupment in Event of Error. If the Executive receives any amount in
excess of what the Executive should have received under the terms of this
Agreement for any reason (including, without limitation, by reason of a mistake
in calculations or administrative error), all as determined by the Committee,
then the Company shall have the right to cancel the Incentive Compensation,
require the return of Shares acquired under the Plan, recapture any gain
realized upon the sale of Shares acquired under the Plan or take any other
action it deems appropriate under the circumstances with respect to recouping
the Incentive Compensation.


3.04    Implementation. For purposes of this Article III, the Executive
expressly authorizes the Company to issue instructions, on behalf of the
Executive, to the Stock Plan Administrator (and/or any other brokerage
firm/third party service provider engaged by the Company to hold Shares and
other amounts acquired under the Plan) to re-convey, transfer or otherwise
return to the Company any Incentive Compensation subject to recoupment
hereunder. Executive acknowledges and agrees that the Company’s rights hereunder
shall not be affected in any way by any subsequent change in the Executive’s
status, including retirement or termination of employment (including due to
death or Disability). The Executive expressly agrees to indemnify and hold the
Company and the Employer harmless from any loss, cost, damage, or expense
(including attorneys’ fees) that the Company or the Employer may incur as a
result of the Executive’s actions or in the Company and the Employer’s efforts
to recover such previously made payments or value pursuant to Article III.


3.05    Forfeiture. To the extent any of the events set forth in this Article
III occur before the Executive receives any Incentive Compensation due
hereunder, any such Incentive Compensation shall be forfeited as determined by
the Company in its sole discretion.


3.06    Executive Consent.  For purposes of the Company’s enforcement of this
Article III, the Executive expressly and explicitly authorizes the Company to
issue instructions, on the Executive’s behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold any cash payments,
Shares or other amounts acquired by the Executive under the Plan to re-convey,
transfer or otherwise return such cash payments, Shares or other amounts to the
Company.


ARTICLE IV
Tax


4.01 Tax-Related Items. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Executive
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Executive is and remains the Executive’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PSU, including the grant of the PSU, the vesting of the PSU, the
subsequent sale of any Shares acquired pursuant to the PSU and the receipt of
any dividends and (ii) do not commit to structure the terms of the grant or any
aspect of the PSU to reduce or eliminate the Executive’s liability for
Tax-Related Items.


4.02    Tax Withholding Obligations. Prior to the delivery of Shares (or cash)
upon the vesting of the PSU, if the Executive’s country of residence (and
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the PSU that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the Shares or the cash equivalent. Depending on the withholding method specified
in the Plan, the Company may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates or other applicable





--------------------------------------------------------------------------------





withholding rates, including maximum applicable rates, in which case the Company
shall make a cash payment to the Executive equal to the over-withheld amount, if
applicable, as soon as administratively practicable. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. In the event that the withholding of Shares is prohibited
under applicable Law or otherwise may trigger adverse consequences to the
Company or the Employer, the Company and the Employer may withhold the
Tax-Related Items required to be withheld with respect to the Shares in cash
from the Executive’s regular salary and/or wages or any other amounts payable to
the Executive, or may require the Executive to personally make payment of the
Tax-Related Items required to be withheld. In the event the withholding
requirements are not satisfied through the withholding of Shares by the Company
or through the withholding of cash from the Executive’s regular salary and/or
wages or other amounts payable to the Executive, no Shares will be issued to the
Executive (or the Executive’s estate) upon vesting of the PSU unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Executive with respect to the payment of any Tax-Related Items that the Company
or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such PSUs. If the obligation for the Executive’s
Tax-Related Items is satisfied by withholding a number of Shares as described
herein, the Executive shall be deemed to have been issued the full number of
Shares issuable upon vesting, notwithstanding that a number of the Shares is
held back solely for the purpose of paying the Tax-Related Items due as a result
of the vesting or any other aspect of the PSU.


The Executive will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of the Executive’s participation in the Plan or the Executive’s acquisition of
Shares that cannot be satisfied by the means described in this Article IV. The
Company may refuse to deliver any Shares due upon vesting of the PSU if the
Executive fails to comply with his or her obligations in connection with the
Tax-Related Items as described herein. If the Executive is subject to taxation
in more than one jurisdiction, the Executive acknowledges that the Company, the
Employer or one or more of their respective Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. The
Executive hereby consents to any action reasonably taken by the Company and the
Employer to meet his or her obligation for Tax-Related Items. By accepting this
grant of the PSU, the Executive expressly consents to the withholding of Shares
and/or withholding from the Executive’s regular salary and/or wages or other
amounts payable to the Executive as provided for hereunder. All other
Tax-Related Items related to the PSU and any Shares delivered in payment thereof
are the Executive’s sole responsibility.


ARTICLE V
International Arrangements


5.01 Exchange Controls. As a condition to this PSU award, the Executive agrees
to comply with any applicable foreign exchange Laws and hereby consents to any
necessary, appropriate or advisable actions taken by the Company, the Employer
or any of their respective Subsidiaries as may be required to comply with any
applicable Laws of the Executive’s country of residence (and country of
employment, if different).


5.02    Foreign Asset and Account Reporting Requirements. The Executive
acknowledges that there may be certain foreign asset and/or account reporting
requirements, which may affect the Executive’s ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Executive’s country of residence (and country of
employment, if different). The Executive may be required to report such
accounts, assets or transactions to the tax or other authorities in the
Executive’s country of residence (and country of employment, if different). The
Executive acknowledges and agrees that it is his or her personal responsibility
to be compliant with such Laws.


5.03    Country Specific Addendum. Notwithstanding any provisions of this
Agreement to the contrary, the PSU shall be subject to any special terms and
conditions for the Executive’s country of residence (and country of employment,
if different) set forth in the addendum to this Agreement (“Addendum”). If the
Executive transfers residence and/or employment to another country reflected in
an Addendum at the time of transfer, the special terms and conditions for such
country will apply to the Executive to the extent the Company determines, in its
sole discretion, that the application of such special terms and conditions is
necessary or advisable in order to comply with local Laws or to facilitate the
operation and administration of the PSU and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Executive’s transfer). In all circumstances, any applicable
Addendum shall constitute part of this Agreement.
5.04    Controlling Language. The Executive acknowledges and agrees that it is
the Executive’s express intent that this Agreement, the Plan, the Unfair
Competition Agreement and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the PSU be drawn up in English. If
the Executive has received this Agreement, the Plan, the Unfair Competition
Agreement or any other documents related to the PSU translated into a





--------------------------------------------------------------------------------





language other than English and the meaning of any translated version is
different than the English version, the English version will control.


ARTICLE VI
Miscellaneous


6.01 Restriction on Transferability. Except to the extent expressly provided in
the Plan or this Agreement, the PSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated at any time other than by will or by the laws
of descent and distribution. Any attempt to do so contrary to the provisions
hereof shall be null and void.


6.02 Rights as Shareholder. The Executive shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares issuable upon
the vesting of PSUs until the date of issuance of such Shares. Upon settlement
of the PSU, the Executive will obtain, with respect to the Shares received in
such settlement, full voting and other rights as a shareholder of the Company.


6.03 Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Executive, the Company, and all other Persons. No member of the Committee shall
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.


6.04 No Employment Rights. This Agreement and the Executive’s participation in
the Plan are not and shall not be interpreted to: (i) form an employment
contract or relationship with the Company, the Employer or any of their
respective Subsidiaries; (ii) confer upon the Executive any right to continue in
the employ of the Company, the Employer or any of their respective Subsidiaries;
or (iii) interfere with the ability of the Company, the Employer or any of their
respective Subsidiaries to terminate the Executive’s employment at any time.


6.05    Nature of Grant. In accepting the grant hereunder, the Executive
acknowledges and agrees that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time; (ii) the Executive has read
the Plan and any PSUs granted under it shall be subject to all of the terms and
conditions of the Plan, including but not limited to the power of the Committee
to interpret and determine the terms and provisions of the Plan and this
Agreement and to make all determinations necessary or advisable for the
administration of the Plan, all of which interpretations and determinations
shall be final and binding; (iii) the PSU does not create any contractual or
other right to receive future grants of PSUs, benefits in lieu of PSUs, or any
other Plan benefits in the future; (iv) nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company or the Employer and the Executive; (v) any grant under the Plan,
including any grant of PSUs, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long service option, pension, or retirement benefits or
similar payments; (vi) the Executive is voluntarily participating in the Plan;
(vii) the future value of the Shares underlying the PSU granted hereunder is
unknown and cannot be predicted with certainty; and (viii) neither the Company,
the Employer nor any of their respective Subsidiaries shall be liable for any
change in value of the PSU, the amount realized upon settlement of the PSU or
the amount realized upon a subsequent sale of any Shares acquired upon
settlement of the PSU, resulting from any fluctuation of the United States
Dollar/local currency foreign exchange rate. Without limiting the generality of
the foregoing, the Committee shall have the discretion to adjust the terms and
conditions of any award of PSUs to correct for any windfalls or shortfalls in
such PSU which, in the Committee’s determination, arise from factors beyond the
Executive’s control; provided, however, that the Committee’s authority with
respect to any PSU to a “covered employee,” as defined in Section 162(m)(3) of
the Code, shall be limited to decreasing, and not increasing, such PSU.


6.06 Compliance with Law. The Company shall not be required to issue or deliver
any Shares pursuant to this Agreement pending compliance with all applicable
Laws (including any registration requirements or tax withholding requirements)
and compliance with the Laws and practices of any stock exchange or quotation
system upon which the Shares are listed or quoted. If the Executive resides or
is employed outside of the United States, the Executive agrees, as a condition
of the grant of the PSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the PSUs)
if required by and in accordance with local Laws in the Executive’s country of
residence (and country of employment, if different). In addition, the Executive
also agrees to take any and all actions, and consent to any and all actions
taken by the Company, its Subsidiaries and the Employer, as may be required to
allow the





--------------------------------------------------------------------------------





Company, its Subsidiaries and the Employer to comply with local Laws in the
Executive’s country of residence (and country of employment, if different).
Finally, the Executive agrees to take any and all actions as may be required to
comply with the Executive’s personal legal and tax obligations under local Laws
in the Executive’s country of residence (and country of employment, if
different).


6.07 Amendment. This Agreement may be amended by a writing which specifically
states that it is amending this Agreement executed by (i) the Company and the
Executive, (ii) the Company (at the discretion of the Committee), so long as a
copy of such amendment is delivered to the Executive, and provided that no such
amendment having a material adverse effect on the rights of the Executive
hereunder may be made without the Executive’s written consent or (iii) the
Company (at the discretion of the Committee) in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable Laws or any future Laws or judicial decisions.


6.08 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to the Executive shall be addressed to the Executive at
the address listed in the Employer’s records or to the Executive’s electronic
investment account held at the Stock Plan Administrator. By a notice given
pursuant to this Section 6.08, either party may designate a different address
for notices. Any notice shall have been deemed given when actually delivered.


6.09 Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any provision of this Agreement
(or part of such provision) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision (or part of such provision) to the fullest extent possible while
remaining lawful and valid.


6.10 Construction. The PSUs are being issued pursuant to Article 9 (Performance
Shares/Performance Units) of the Plan. PSUs are subject to the terms of the
Plan. The Executive acknowledges receipt of the Plan booklet which contains the
entire Plan, and the Executive represents and warrants that the Executive has
read the Plan. Additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect. The
words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.


6.11 Waiver of Right to Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE PSUs, THE PLAN OR THIS AGREEMENT.


6.12 Waiver; No Third Party Beneficiaries. A waiver by the Company of a breach
of any provision of this Agreement by the Executive shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Executive. This Agreement shall not be construed to
create any third party beneficiary rights.


6.13 Data Privacy. The Company is located at 100 Grainger Parkway, Lake Forest,
Illinois 60045, United States of America, and grants PSUs under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the PSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices. In
accepting the grant of the PSU, the Executive expressly and explicitly consents
to the personal data activities as described herein.


i.Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Executive,
specifically, the Executive’s name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Executive’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan. The Company’s legal basis for the collection, processing and
use of the Executive’s Data is the Executive’s consent. The Executive’s Data
also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded, or regulatory filings are
made. The Company’s legal basis for such disclosure of the Executive’s Data is
to comply with applicable laws, rules and regulations.





--------------------------------------------------------------------------------







ii.Stock Plan Administration Service Providers. The Company and the Employer
transfer the Executive’s Data to the Stock Plan Administrator based in the
United States of America, which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different Stock Plan Administrator and share the Executive’s Data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Executive to receive and trade Shares acquired under the
Plan. The Executive will be asked to agree to separate terms and data processing
practices with the Stock Plan Administrator, which is a condition of the
Executive’s ability to participate in the Plan.


iii.International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States of America. The Executive should note that the
Executive’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Executive’s Data to the United States of America is the
Executive consent.


iv.Voluntariness and Consequences of Consent, Denial or Withdrawal. The
Executive’s participation in the Plan and the Executive’s grant of consent
hereunder is purely voluntary. The Executive may deny or withdraw his or her
consent at any time. If the Executive does not consent, or if the Executive
later withdraws his or her consent, the Executive may be unable to participate
in the Plan. This would not affect the Executive’s existing employment or
salary; instead, the Executive merely may forfeit the opportunities associated
with participation in the Plan.


v.Data Retention. The Executive understands that the Executive’s Data will be
held only as long as is necessary to implement, administer and manage the
Executive’s PSU and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems.


vi.Data Subject Rights. The Executive understands that the Executive may have
the right under applicable law to (i) access or copy the Executive’s Data that
the Company possesses, (ii) rectify incorrect Data concerning the Executive,
(iii) delete the Executive’s Data, (iv) restrict processing of the Executive’s
Data, (vi) lodge complaints with the competent supervisory authorities in the
Executive’s country of residence. To receive clarification regarding these
rights or to exercise these rights, the Executive understands that the Executive
can contact his or her local human resources representative.


6.14    Private Placement. The grant of the PSUs is not intended to be a public
offering of securities in the Executive’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local Laws).


6.15    No Advice Regarding Grant. The Company and the Employer are not
providing any tax, legal or financial advice, nor is the Company or the Employer
making any recommendations regarding the PSU, the Executive’s participation in
the Plan or the Executive’s acquisition or sale of the underlying Shares. The
Executive is hereby advised to consult with the Executive’s own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan or the Agreement.    
6.16     Securities Law Restrictions. The Executive acknowledges that, depending
on the Executive’s country of residence (and country of employment, if
different) or where the Company Shares are listed, the Executive shall be
subject to insider trading restrictions and/or market abuse Laws, which may
affect the Executive’s ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., PSUs) or rights linked to the value of Shares during
such times as the Executive is considered to have “inside information” regarding
the Company or its business (as defined by the local Laws in the Executive’s
country of residence and/or employment). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Executive
placed before the Executive possessed inside information. Furthermore, the
Executive could be prohibited from (i) disclosing the inside information to any
third party (other than on a “need to know” basis) and (ii) “tipping” third
parties (including other employees of the Company and its Subsidiaries) or
causing them otherwise to buy or sell securities. Any restrictions under these
Laws are separate from and in addition to any restrictions that may be imposed
under any applicable Company insider trading or other policy. The Executive
solely is responsible for ensuring compliance with any applicable restrictions
and should consult with his or her personal legal advisor on this matter.


6.17    EU Age Discrimination Rules. If the Executive is a local national of and
employed in the United Kingdom or a country that is a member of the European
Union, the grant of the PSUs and the terms and conditions governing the PSUs are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive,





--------------------------------------------------------------------------------





as implemented into local law (the “Age Discrimination Rules”). To the extent
that a court or tribunal of competent jurisdiction determines that any provision
of this Agreement is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, the Company, in its sole discretion, shall have the
power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local Laws.


6.18    Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the PSUs granted to the Executive under the Plan by
electronic means. The Executive hereby expressly consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.


6.19    Governing Law; Jurisdiction. This Agreement shall be exclusively
governed by, and construed in accordance with, the Laws of the State of Illinois
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Illinois or of any other jurisdiction) that
would cause the application of the laws of a jurisdiction other than the State
of Illinois. All disputes and controversies arising between the parties are to
be submitted for determination exclusively to the federal or state courts of the
State of Illinois and by accepting the grant of PSUs, the Executive expressly
consents to the jurisdiction of such courts. Notwithstanding the foregoing, the
Company may at its option seek interim and permanent injunctive relief before
any competent court, tribunal or judicial forum, which in the absence of the
foregoing provision, would have jurisdiction to grant the relief sought.


6.20    Entire Agreement. The Plan, this Agreement (including any applicable
addendum) and the Unfair Competition Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede, in their
entirety, all prior undertakings and agreements of the Company and the Executive
with respect to the subject matter hereof.


[Signature Page Follows]
1
















IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive acknowledges and agrees that by
clicking on the box next to this Agreement in the section “Read and Acknowledge
PSU Documents” on the screen titled “PSU Acceptance, “ the Executive expressly
agrees to be bound by the terms and conditions of the PSU, including Executive’s
electronic signature constituting the sole and exclusive means of executing this
Agreement.


 




W.W. GRAINGER, INC.
By:
       Name: DG Macpherson
       Title: Chairman & Chief Executive Officer





EXHIBIT I


Performance Metrics for April 1, 2020 Grant Date





--------------------------------------------------------------------------------





Measurement Period: January 1, 2020 to December 31, 2022


The actual number of the Target PSUs that vest and which shall be settled
pursuant to Section 2.06 of the Agreement shall be determined based upon the
achievement of the following three (3) Performance Metrics, each of which shall
be equally weighted (each 1/3) and which shall be determined and certified by
the Committee in its sole discretion. For purposes of the foregoing, the
aggregate payout percentage shall be computed as the aggregate of (A) the Share
Gain Payout Percentage multiplied by 1/3, (B) the Endless Assortment Business
Revenue Growth Payout Percentage multiplied by 1/3, and (C) the Operating Margin
Payout Percentage multiplied by 1/3.


A. Performance Metric - Share Gain


Performance Metric
Share Gain
Manner of Calculation
“Share Gain” shall be determined by the Committee in its sole discretion for
each calendar year in the Measurement Period by calculating the Company’s
U.S. reportable segment’s sales growth attributable to the Company’s high touch
solutions model for the particular calendar year over the U.S. maintenance,
repair, and operations (“MRO”) market growth for the particular calendar year.


The MRO market growth for the particular calendar year shall be based on the
average of the monthly numbers for (i) the Manufacturing sub-component of the
Industrial Production Index under the North American Industry Classification
System of the Office of Management and Budget and (ii) the Final Demand -
Private Capital sub-component of the Producer Price Index according to the U.S.
Bureau of Labor Statistics.


The Share Gain for each calendar year shall then be averaged based upon the
total number of calendar years in the Measurement Period to determine the final
achievement of the Performance Metric, which may be adjusted by the Committee in
its sole discretion.
The payout percentage for the Performance Metric will be determined based on a
straight-line interpolation of the targets reflected below, rounded down to the
nearest whole percentage point.
Targets for Performance Metric
Target
Share Gain Payout Percentage
0 basis points or less
0%
1 basis points to 149 basis points
1% to 79%
150 basis points to 249 basis points
80% to 99%
250 basis points to 350 basis points
100%
351 basis points to 449 basis points
101% to 120%
450 basis points to 799 basis points
121% to 199%
800 basis points or greater
200% (maximum)



B. Performance Metric - Endless Assortment Business Revenue Growth







--------------------------------------------------------------------------------





Performance Metric
Endless Assortment Business Revenue Growth
Manner of Calculation
“Endless Assortment Business Revenue Growth” shall be determined by the
Committee in its sole discretion for each calendar year in the Measurement
Period by calculating year-over-year sales growth for Zoro Tools, Inc. and
MonotaRO Co., Ltd., which are part of the endless assortment businesses.
The Endless Assortment Business Revenue Growth for each calendar year shall then
be averaged based upon the total number of calendar years in the Measurement
Period to determine the final achievement of the Performance Metric.
The payout percentage for the Performance Metric will be determined based on a
straight-line interpolation of the targets reflected below, rounded down to the
nearest whole percentage point.
Targets for Performance Metric
Target
Endless Assortment Business Revenue Growth
Payout Percentage
0% or less
0%
1% to 9%
1% to 79%
10% to 14%
80% to 99%
15% to 20%
100%
21% to 25%
101% to 120%
26% to 39%
121% to 199%
40% or greater
200% (maximum)



C. Performance Metric - Operating Margin


Performance Metric
Operating Margin
Manner of Calculation
“Operating Margin” shall be determined by the Committee in its sole discretion
for each calendar year in the Measurement Period by calculating the Company’s
operating earnings over net sales on a consolidated basis for the particular
calendar year.
The Operating Margin for each calendar year shall then be averaged based upon
the total number of calendar years in the Measurement Period to determine the
final achievement of the Performance Metric.
The payout percentage for the Performance Metric will be determined based on a
straight-line interpolation of the targets reflected below, rounded down to the
nearest whole percentage point.
Targets for Performance Metric
Target
Operating Margin Payout Percentage
-200 basis points or less
0%
-199 basis points to -61 basis points
1% to 79%
-60 basis points to -21 basis points
80% to 99%
-20 basis points to 20 basis points
100%
21 basis points to 60 basis points
101% to 120%
61 basis points to 199 basis points
121% to 199%
200 basis points or greater
200% (maximum)










--------------------------------------------------------------------------------





******************************


W.W. GRAINGER, INC.
2015 Incentive Plan
Addendum to Performance Stock Unit Agreement
In addition to the terms of the W.W. Grainger, Inc. 2015 Incentive Plan (as may
be amended from time to time, the "Plan") and the Performance Stock Unit
Agreement (the "Agreement"), the PSUs are subject to the following additional
terms and conditions as set forth in this addendum (this "Addendum") to the
extent the Executive resides or is employed in one of the countries addressed
herein. All capitalized terms contained in this Addendum shall have the same
meaning as set forth in the Plan and the Agreement unless otherwise defined. If
the Executive transfers residence or employment to a country identified in this
Addendum, the additional terms and conditions for such country as reflected in
this Addendum will apply to the Executive to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the PSUs and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Executive’s transfer).


European Union ("EU") / European Economic Area ("EEA") / United Kingdom



The following provision replaces Section 6.13 to the extent the Executive is
employed in the EU, EEA or the United Kingdom:


6.13    Data Privacy. The Company is located at 100 Grainger Parkway, Lake
Forest, Illinois 60045, United States of America, and grants PSUs under the Plan
to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company's grant of the PSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices, which
the Executive should carefully review.


i.    Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Executive,
specifically, the Executive’s name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Executive’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. The Company collects, process and uses the
Executive's Data pursuant to the Company's legitimate interest of administering
the Executive's PSUs and generally managing the Plan, and to satisfy its
contractual obligations under the Agreement. The Executive's Data also may be
disclosed to certain securities or other regulatory authorities where the
Company’s securities are listed or traded or regulatory filings are made. The
Company's legal basis for such disclosure of the Executive's Data is to comply
with applicable laws, rules and regulations.


ii.    Stock Plan Administration Service Providers. The Company and the Employer
transfer the Executive's Data to the Stock Plan Administrator based in the
United States of America, which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different Stock Plan Administrator and share the Executive's Data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Executive to receive and trade Shares acquired under the
Plan. The Executive will be asked to agree to separate terms and data processing
practices with the Stock Plan Administrator, which is a condition of the
Executive's ability to participate in the Plan.


iii.    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States of America. The Executive should
note that the Executive's country of residence may have enacted data privacy
laws that are different from the United States of America. The Company's legal
basis for the transfer of the Executive's Data to the United States of America
is to satisfy its contractual obligations under this Agreement.


iv.    Data Retention. The Executive understands that the Executive's Data will
be held only as long as is necessary to implement, administer and manage the
Executive's PSU and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems. If the Company retains
the Executive's Data longer, it would be to satisfy the Company's legal or
regulatory obligations and the Company's legal basis would be for compliance
with applicable laws, rules and regulations.





--------------------------------------------------------------------------------







v.    Data Subject Rights. The Executive understands that the Executive may have
the right under applicable law to (i) access or copy the Executive's Data that
the Company possesses, (ii) rectify incorrect Data concerning the Executive,
(iii) delete the Executive's Data, (iv) restrict processing of the Executive's
Data, (vi) lodge complaints with the competent supervisory authorities in the
Executive’s country of residence. To receive clarification regarding these
rights or to exercise these rights, the Executive understands that the Executive
can contact his or her local human resources representative.


Belgium



Foreign Asset Reporting Information


The Executive is required to report any security or bank account (including a
brokerage account) opened and maintained outside Belgium on the Executive’s
annual tax return. In a separate report, the Executive is required to provide
the National Bank of Belgium with the account details of any such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption.


Canada



PSUs Payable in Shares Only


Notwithstanding any provision in the Agreement or the Plan to the contrary,
vested PSUs shall be payable in Shares only (and shall not be settled in cash).
Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
PSUs immediately shall fully vest. For purposes of the foregoing, "retirement"
shall have the definition prescribed by local Laws.


Securities Law Information
The Executive is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided that the resale of
such Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., the New York Stock Exchange).


Foreign Asset Reporting Information
Any foreign property (including Shares and PSUs acquired under the Plan) must be
reported to the Canada Revenue Agency on form T1135 (Foreign Income Verification
Statement) if the total cost of your foreign property exceeds C$100,000 at any
time in the year. The PSUs must be reported - generally at a nil cost - if the
C$100,000 cost threshold is exceeded because of other foreign property held.  If
Shares are acquired, their cost generally is the adjusted cost base ("ACB") of
the Shares. The ACB would normally equal the fair market value of the Shares at
time of vesting, but if the Executive owns other Shares, this ACB may have to be
averaged with the ACB of the other Shares. The form must be filed by April 30 of
the following year. The Executive should consult with his or her personal tax
advisor to determine the Executive’s reporting requirements.


The following provisions will apply if the Executive is a resident of Quebec:
Use of English Language
If the Executive is a resident of Quebec, by accepting the PSUs, the Executive
acknowledges and agrees that it is the Executive’s wish that the Agreement, this
Addendum, the Plan, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the PSUs, either
directly or indirectly, be drawn up in English.





--------------------------------------------------------------------------------







Utilisation de l’anglais
Si le dirigeant est un résident du Québec, en acceptant le droit sur des actions
lié à la performance (« performance stock unit » ou « PSUs »), le dirigeant
reconnaît et accepte qavoir souhaité la rédaction en anglais du Contrat, du
présent Addendum, ainsi que tous autres documents exécutés, avis donnés et
procédures judiciaires intentées en vertu des PSUs, ou se rapportant directement
ou indirectement aux PSUs.
France

Use of English Language
The Executive hereby expressly declares that the Executive has full
understanding and knowledge of the English language and has read, understands
and fully accepts and agrees with the terms and conditions established in the
Plan, the Agreement, the Unfair Competition Agreement and this Addendum.
Utilisation de l’anglais
Par la présente, le dirigeant déclare expressément comprendre et connaître
parfaitement la langue anglaise et avoir lu, compris et accepté pleinement les
termes et conditions établis dans le Plan, le Contrat, le Contrat sur la
concurrence déloyale et le présent Addendum.Tax Information
The PSUs are not intended to qualify for special tax and social security
treatment in France under Section L. 225-197-1 to L. 225-197-6-1 of the French
Commercial Code, as amended.
Mexico

Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
PSUs immediately shall fully vest. For purposes of the foregoing, "retirement"
shall have the definition prescribed by local Laws.
Plan Document Acknowledgement
By accepting the PSUs, the Executive acknowledges that he or she has received a
copy of the Plan, has reviewed the Plan and the Agreement in their entirety, and
fully understands and accepts all provisions of the Plan and the Agreement. In
addition, by accepting the PSUs, the Executive acknowledges that he or she has
read and specifically and expressly approves the terms and conditions in Section
6.05 of the Agreement (“Nature of Grant”), in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) neither the Company, the Employer nor any Subsidiary is
responsible for any decrease in the value of the Shares underlying the PSUs.
Commercial Relationship
The Executive expressly recognizes that participation in the Plan and the
Company’s grant of the PSUs does not constitute an employment relationship
between the Executive and the Company. The Executive has been granted PSUs as a
consequence of the commercial relationship between the Company and the Employer,
and the Employer is the Executive’s sole employer. Based on the foregoing, (a)
the Executive expressly recognizes that the Plan and the benefits derived from
participation in the Plan do not establish any rights between the Executive and
the Company or the Employer, (b) the Plan and the benefits derived from
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Company or the Employer, and (c) any modifications or
amendments to the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Executive’s employment with the Employer.





--------------------------------------------------------------------------------





Extraordinary Item of Compensation
The Executive expressly acknowledges and agrees that participation in the Plan
is a result of the discretionary and unilateral decision of the Company, as well
as the Executive’s free and voluntary decision to participate in the Plan in
accord with the terms and conditions of the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum. As such, the Executive acknowledges and
agrees that the Company may, in its sole discretion, amend and/or discontinue
the Executive’s participation in the Plan at any time and without any liability.
The value of the PSUs are an extraordinary item of compensation outside the
scope of the employment contract, if any. The PSUs are not a part of the
Executive’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Employer.
Netherlands

Waiver of Termination Rights
The Executive waives any and all rights to compensation or damages as a result
of any termination of employment for any reason whatsoever, insofar as those
rights result or may result from (a) the loss or diminution in value of such
rights or entitlements under the Plan or (b) the Executive ceasing to have
rights under, or ceasing to be entitled to any Awards under the Plan as a result
of such termination.
Dutch Subsidiary Director Notice
The Executive acknowledges and agree that the PSUs granted to the Executive in
connection with the Executive’s participation in the Plan are not granted as
consideration for, or otherwise in connection with the service the Executive may
provide as a director ("statutair bestuurder") of a Subsidiary established under
the laws of Netherlands or operating within the Netherlands.
Portugal

Exchange Control Information
If the Executive receives Shares upon vesting and settlement of the PSUs, the
acquisition of the Shares should be reported to the Banco de Portugal for
statistical purposes. If the Shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Executive’s behalf. If the Shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Executive is
responsible for submitting the report to the Banco de Portugal.
Termination of Service
The following provision shall supplement Section 2.02 of the Agreement:
In case of termination of service of the Executive triggering the payment of
severance costs under applicable law, the PSUs shall not be taken into account
in the calculation of such severance costs, to the extent permitted by
applicable law.
Use of English Language
The Executive hereby expressly declares that the Executive has full
understanding and knowledge of the English language and has read, understands
and fully accepts and agrees with the terms and conditions established in the
Plan, the Agreement, the Unfair Competition Agreement and this Addendum.
Uso da Língua Inglesa
Por meio do presente, o Executivo declara que Executivo possui pleno
conhecimento da língua inglesa e que leu, compreendeu, e livremente aceita e
concorda com os termos e condiçoes estabelecidas no Plano, o Acordo, o Acordo de
Concorrência Desleal e este Adendo.





--------------------------------------------------------------------------------







United Kingdom

PSUs Payable in Shares Only
Notwithstanding any provision in the Agreement or the Plan to the contrary,
vested PSUs shall be payable in Shares only (and shall not be settled in cash).
Income Tax and Social Insurance Contribution Withholding
The following provision shall replace Article IV of the Agreement:
Without limitation to Article IV of the Agreement, the Executive agrees that the
Executive is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs ("HMRC") (or any other tax authority or any
other relevant authority). The Executive also agrees to indemnify and hold
harmless the Company and the Employer against any taxes that they are required
to pay or withhold or have paid or will pay to HMRC (or any other tax authority
or any other relevant authority) on the Executive’s behalf.
Exclusion of Claim
The Executive acknowledges and agrees that the Executive will have no
entitlement to compensation or damages, insofar as such entitlement arises or
may arise from the Executive’s ceasing to have rights under or to be entitled to
vest in the PSUs as a result of such termination (whether the termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
PSUs. Upon the grant of the PSUs, the Executive shall be deemed to have
irrevocably waived any such entitlement.


* * * * *





